Sharkey, C. J.,

dissenting :

I concur in the opinion, that there was an error committed in *317permitting leading questions to be asked and answered, and as tbe question is one of great importance in the present case, I will briefly state some of the grounds on which my conclusion is based. It is very clearly laid down by elementary writers, that leading questions, that is, such as instruct a witness how to answer, are not allowed on the examination in chief, because by directing witnesses in their evidence, the bias which they generally feel towards the interest of the party who calls them, would be strengthened. The strictest observance of this rule is said to be necessary for the discovery of truth and the administration of justice. 1 Phillip’s Evidence, 268. Starkie says, that the principal rule to be observed upon the examination in chief is, that leading questions are not to be asked; that is, questions which suggest to a witness the answer he is to make; he also says, that objections to questions of this nature are of the highest importance. 1 Starkie, 123. But a witness may be examined in an introductory manner, so as to lead his mind to the subject; lienee it is often difficult to decide whether a question propounded is objectionable. These questions resemble so much the question which was decided to be objectionable as a leading question, in the case of Courteen v. Touse, 1 Camp., 43, as to entitle them to be held liable to the objection. The rule against the admissibility of leading questions is said to be most important, when the question is asked in reference to any conversation, admission, or agreement, as there is danger, that the witness should by design or mistake be guilty of some variance, and give a false coloring to the transaction. Again, there are cases, in which leading questions will be allowed. The instances given are, where the witness appears to be in the interest of the opposite party, or unwilling to give evidence, or when he is so young, that it is necessary, to enable him to understand the subject. If the rule is to be relaxed in cases of this kind, it must be enforced with more strictness, when a willing witness is to be examined. Whilst it may be relaxed in the case of an unwilling witness, for the purpose of extracting truth, it must be rigorously enforced against a willing witness, for the purpose of suppressing falsehood. The reason of this rule seems to be, that a bias is supposed to exist in the mind of the witness towards the *318party wbo calls him. If such a supposed motive has been deemed a sufficient foundation for the rule, then, if there be palpable additional motives, the rules must acquire a corresponding importance, and require to be more rigidly enforced. If the law does not allow a leading question to be asked, merely because of a supposed bias on the mind of the witness, arising from the circumstance that he was called by the party for whom he is about to testify, where there are considerations and motives personal to the witness, the danger of perjury is increased tenfold, and leading questions become too manifestly improper. Was there any such thing as a personal motive to operate on this witness? The crime had been perpetrated on her seven months before it was disclosed, a circumstance powerfully calculated to induce suspicions, that she had been a willing victim to the perfidy of a seducer, rather than a resisting subject of a brutal outrage. Those suspicions were fatal to her character. Her good name was at stake; it was necessary to redeem it from the imputation of unchastity; this could only be done by giving some plausible excuse for the unaccountable delay which had preceded the disclosure; the question suggested the means of escape; it led to an answer, which might account for that delay, and save the reputation of the witness. When the motive to commit perjury is so powerful, the strictest administration of the law is necessary, and even that may fail to prevent it. This witness must have been fully aware, that her long silence would operate against her character, by causing a belief, that she had yielded to importunities, and she must have felt a deep interest in removing Such belief. Under circumstances like these, it was peculiarly improper that leading questions should be asked. I think it more than likely, that the witness told the truth, but that does not alter the case. The law must so operate as to meet all contingencies, and other witnesses under similar circumstances, to whom the rule would equally apply, might be induced to swear falsely. It would be tolerating a temptation to commit perjury. Besides the motives which may have operated on the witness, these questions were put in reference to conversations, admissions, and agreements of the accused, in which cases it is said in the books, the rule must be strictly enforced.
*319But it is said to be within the discretion of the court, before which the examination is had, to allow leading questions to be propounded or not, and that it cannot be assigned as error. The authorities on this subject are contradictory; by some it is holden to be error, by others it is said to be a matter of discretion. It is of the greatest importance in legal proceedings that truth should be ascertained, and this is one of the rules that the law employs to reach that end ; it is said to be a rule of the highest importance, and that the strictest observance of it is essential to the discovery of truth and the due administration of justice. It seems to involve a contradiction to hold, that the rule is so important, and at the same time to hold, that it rests solely in the discretion of the court before which the examination takes place. If it be so important for the discovery of truth and the administration of justice, every means should be allowed of enforcing it. The exceptions to the rule show, that it is in some instances a rule of discretion, but they by no means prove, that it ⅛ always to be so regarded. Leading questions may be asked a reluctant witness or one who seems to be in the interest of the opposite party, or one who is so young as to make it necessary. In such cases the court has a discretion. If, in the opinion of the court, the witness testifies reluctantly, or seems to favor the interest of the opposite party, leading questions may be allowed. The court, in its discretion, is to judge of the necessity for such questions. In this we perceive the reason for classing it as a rule of discretion. But is it still a rule of discretion, when it is manifest that the witness favors the party by whom be is called ? It would seem not. The discretion is to be exercised in deciding when the questions of a leading character are to be permitted, but when it is perfectly manifest that they are not necessary, then the court has no discretion ; it must prohibit them. This is a matter which cannot, in many easej, be made to appear in an appellate court; and hence it is often said to be matter of discretion to allow such questions or not. But there are cases in which the record will enable the appellate court to judge of the necessity or impropriety of such questions. When it is perfectly manifest from the language of the witness and from the relation which he bears towards the person against *320wbom be is testifying, that he is and must be hostile to the interest of that party, and must, in the nature of things, desire that the verdict should be against him, then leading questions are certainly improper, and if such a state of things is exhibited by the record, it must be competent for an appellate court to correct an error which has occurred by permitting leading questions to be ashed. Under such circumstances the court has no power to allow a leading question to be asked; the law forbids it; and if it should be allowed, is an abuse of discretion, and if the facts can be made to appear in the appellate court, the error may be corrected. It is because the appellate court cannot, as a general rule, be advised of the temper of the witness, of his bearing and manner, that it will not undertake to control the court below in the matter of leading questions. But where it can be fully informed, where the record furnishes the means of judging of the propriety of such questions, I see no reason whatever why the appellate court should not exercise its judgment. It would seem to be peculiarly proper that it should do so, when a rule, confessedly important for the discovery of truth and the due administration of justice, has been violated. Now what is the state of facts exhibited by this record ? They need not be repeated. It is perfectly apparent that the witness was not favorably disposed towards the prisoner. In the nature of things she must have desired his conviction ; she was not reluctant to testify against him. Of these facts we are fully informed by the record, and therefore capable of judging of the propriety or impropriety of leading questions. As a general rule, I would admit that leading questions are to be regulated by the discretion of the circuit court; but when it is apparent that there was a powerful motive personal to the witness, beyond the mere bias supposed to arise in favor of the parfy who calls the witness, and where it is also apparent from the record that there was no necessity for allowing leading questions to be put, but, on the contrary, powerful reasons why they should not have been allowed, then I shall be willing to hold that it is a matter which may be assigned as error; then the error can be shown, and ought to be corrected. I would also advert to the fact that the legislature has gone very far to limit the discretion of the circuit courts *321over the evidence given at the trial, by allowing parties to reduce the evidence to writing, and take appeals from motions for new trials.
But to my mind this record exhibits other errors, on which a judgment of reversal may rest with even less doubt than that above referred to. After the witness, Mary Folkes, was examined, the state introduced a transcript from the records of the probate court, of Warren county, containing the appointment of the accused as guardian of Mary Folkes and her two sisters, and exhibiting every step taken in the progress of guardianship, and every order of court made in relation thereto, beginning in November, 1836, and ending with his removal, in May, 1845. It contains his annual accounts which specify every item charged to each of his wards, and every order of the court made in relation thereto. It contains the petition of the accused that he might be permitted to sell all the slaves of his wards, on pretence that it be for their benefit, and the order of court granting the petition, and also the return of sales. It is but too manifest that the sale was to their prejudice. The slaves were but few in number, and mostly young and valuable. No good reason was shown for the sale, but still the court allowed it under a promise tendered in the petition, that the accused would support his wards at his own expense. But when the sum of $4000 came to his hands, we find him violating this pledge by asking to be permitted to hold it without interest, on the ground that he was sending the girls ’to school. This record then exhibits his solemn pledge and his violation of that pledge. It also shows that his surety became alarmed, and he was cited and required to give other sureties. He was formally removed, but the money of his wards was not accounted for; that was doubtless squandered; at least it was not surrendered. The witness was not only despoiled of her virginity, but of her fortune also. What but prejudice could be excited by an examination of this record, in connection with the facts before the jury; and what had these proceedings to do with the issue before the jury. Was it necessary that the jury should know how he had managed the estate of his ward, in order to enable them to determine whether he had committed a rape on her ? Even if this record did not ex*322cite a prejudice, still it was so-ranch irrelevant matter. The prisoner had a right to have the whole mind of the jury directed and confined to the single inquiry of guilty or not guilty. But instead of that their attention was divided and directed to an examination of his management as guardian. They could but see that he had contrived to cheat his wards out of their property. It will not do to urge the necessity of this whole record as proof; it was not necessary. If it was necessary to prove the fact that he was guardian, which I admit it was competent for the prosecution to do, a mere extract from the order of appointment, or a certificate from the proper officer that he had been appointed, was all that was necessary. This is the way that the appointment of an administrator is proved, and it is all that is necessary. 1 Phillips Ev., 398. A party cannot introduce the various settlements with the probate court in reference to a particular estate, and the orders made by the court during a period of nine years, merely because a single entry happens to be an important item of proof. It was not necessary to introduce this record to prove that he continued guardian. It followed as a necessary presumption from his appointment, that he continued guardian, as a guardian is appointed to continue in office during the minority of his ward. In any point of view, then, this record seems to me to have been inadmissible. If it contained matter that was calculated to excite a prejudice, without having any bearing on the issue, it was of course inadmissible ; and if it contained matter apparently innocent, if it was irrelevant, it was inadmissible.
I also think that the examination of Samuel Luckett was foreign to the issue. This question was propounded to him: “ Please tell whether or not, you, last fall, or at any other time, offered Mary Folkes a home at your house, or authorized your wife to do so ? if so, state in what manner and when.” We are informed by the bill of exceptions, that the witness answered in the affirmative, and proceeded to state the reasons which induced him to do so, and which he stated to his wife; but the language of the witness is not given; it is therefore difficult to show its objectionable character; but this much I am free to say, I cannot imagine any possible motive which 'dictated the conversation be*323tween the witness and his wife that wonld have been proper as evidence, or that could justify the admission of the conversation which passed between them as evidence. Such conversation was not part of the res gestee, but it seems to have been a disclosure of reasons which prompted the witness to offer Mary Folkes a home at his house. If a conversation held between the witness and his wife, the prisoner not being present, was admissible as evidence in this trial, it would seem to be difficult to say what would not be admissible. There is other testimony of the same character. M. 0. Folkes was called as a witness, and proceeded to state a conversation which passed between him and his brother in reference to Mary Folkes. This conversation is set out in the bill of exceptions, and speaks its own condemnation. If it was admissible, there seems to be no limit to the admissibility of conversations between third persons. On the whole I am of opinion that the judgment should be reversed, and a new trial awarded.